Shulman, Judge.
Mary Alice Shealy was convicted by a jury of keeping a place of prostitution in violation of Code Ann. § 26-2014. She appeals from the denial of her motion for directed verdict of acquittal and motion for a new trial.
1. Appellant contends that the trial court erroneously admitted hearsay evidence.
A plainclothes officer testified that after appellant answered the door she said, "I suppose you’re looking for a girl ... if you go to the top of the stairs, you’ll find one.” After this, the plainclothes officer was allowed to relate, over appellant’s objection, a conversation he had with the woman occupying a room at the top of the stairs about the prices for certain sexual services.
The statements objected to were admissible as verbal conduct relevant to the issue of whether the house was frequented by lewd women. Such testimony does not constitute hearsay. Fitzgerald v. State, 10 Ga. App. 70 (4) (72 SE 541).
2. "To sustain an indictment under the section ... it is necessary to show only that the accused contributed to or aided, directly or indirectly, in maintaining and keeping a lewd house.” Kessler v. State, 119 Ga. 301, 303 (46 SE 408). There was sufficient evidence to authorize conviction. Ward v. State, 22 Ga. App. 786 (97 SE 198); Brannan v. State, 43 Ga. App. 231, 235 (1) (158 SE 355). There was no error in the refusal to grant a directed verdict of acquittal or new trial.

Judgment affirmed.


Quillian, P. J., and Banke, J., concur.